Citation Nr: 1742093	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  11-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent from June 25, 2009 to April 1, 2010, a rating in excess of 50 percent from April 2, 2010 to April 28, 2014, and a rating in excess of 40 percent from April 29, 2014 to February 1, 2016 for osteoarthritis of the left knee.  

2.  Entitlement to a rating in excess of 10 percent prior to February 2, 2016 for instability and genu varum of the left knee. 

3.  Entitlement to a rating in excess of 50 percent from April 1, 2017 for status post left knee total replacement.  

4.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).





REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009, May 2010 and June 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In April 2012, the Veteran testified before the undersigned at a Board hearing via videoconference.  A transcript of that hearing has been prepared and is associated with the claims file.  

In an October 2015 decision, the Board, in part, denied a rating in excess of 40 percent from June 25, 2009 to April 1, 2010, granted a rating of 50 percent from April 2, 2010 to April 28, 2014, and denied a rating in excess of 40 percent from April 29, 2014 therefrom for osteoarthritis of the left knee.  
The Board also denied a rating in excess of 10 percent prior to February 2, 2016 for instability and genu varum of the left knee.  The Board remanded the issue of entitlement to TDIU.  The Veteran appealed.  

Subsequently, in February 2016 the Veteran underwent total left knee replacement surgery and he was granted a temporary total convalescence rating from February 2, 2016 to March 31, 2017 and assigned a 50 percent rating for this disability from April 1, 2017.  

In a May 2017 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the portion of the October 2015 Board decision that denied entitlement to increased disabilities for osteoarthritis of the left knee and instability and genu varum of the left knee and remanded the matters for readjudication.  The Court found that the Board erred in failing to remand the matter of referral for extraschedular consideration of the Veteran's left knee disability when it remanded the issue of entitlement to TDIU for further development.  The Court also stated that the Board should have remanded the Veteran's left knee disabilities for referral for extraschedular consideration because an opinion detailing the effects of his left knee disabilities on his employment may significantly impact the issue of whether the Veteran's knee disability presented an exception disability picture.  The Court stated that on remand, the Board is directed to adjudicate the claim for TDIU along with the left knee disabilities. 

Further, in a rating decision in June 2017, the RO granted a 50 percent rating for osteoarthritis of the left knee from April 2, 2010 to April 28, 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that additional development is requirement before the claim can be adjudicated.  

As mentioned above, the Veteran underwent total left knee replacement surgery in February 2016, at which time he was granted a temporary total disability rating from February 2, 2016 to March 31, 2017 under Diagnostic Code 5055 for knee replacement by prosthesis with a 100 percent rating and 50 percent from April 1, 2017.  

A VA exam inquiry associated with the claims file in September 2017 reflects that a Knee and Lower Leg examination (DBQ) was requested in September 2017 and was still "open".  The Board is unsure if the Veteran was scheduled for an examination or if he underwent an examination in September 2017.  As such, the Board finds that the Veteran should be schedule for an examination, if he has not had one in September 2017.  

As the Veteran's claim for TDIU is impacted by the outcome of his increased rating claims for a left knee disability, the TDIU claim is "inextricably intertwined" with the other claims.  See Smith (Daniel) v. Gober, 236 F. 3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interest in judicial economy and avoidance of piecemeal litigation require the claims to be adjudicated together).  Therefore, the determination of whether the Veteran is entitled to an increased rating for his left knee disability must be made prior to deciding his derivative TDIU claim.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  If the Veteran has not had an examination on the above noted issues in September 2017, arrange for the Veteran to be examined by an appropriate specialist to assess the current severity of the service-connected residuals of a total left knee replacement.  The entire claims file, including a copy of this remand, should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail.  The report should discuss the examiner's objective evaluation for any weakened movement, excess fatigability with use, incoordination, and painful motion.

a)  The examination report must include all findings necessary to rate the disability, including range of motion measurements for painful joint on both active and passive motion, and in weight bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

b)  In addition, the examiner should, to the extent possible, provide a retrospective opinion addressing prior range of motion of the left knee, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain - considering active and passive motion as well as weight-bearing and nonweight-bearing considerations -throughout the claims period.  This retrospective opinion should also include any paired joints.  If such a retrospective opinion is not feasible, the examiner should so state.

c)  If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why. 

d)  The examiner should also comment on whether the Veteran's service-connected left knee disability affects his ability to gain and maintain employment.  

2.  After completing the above actions and any other development deemed necessary, adjudicate the remaining claims on appeal.  The AOJ should also consider whether referral to the Director, Compensation Service is warranted for extraschedular consideration.  If any claim remains denied, a Supplemental Statement of the Case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

